DEPARTAMENTO DE EDUCACIÓN DE EE.UU.
OFICINA DE EDUCACIÓN ESPECIAL Y SERVICIOS DE REHABILITACIÓN
OFICINA DE PROGRAMAS DE EDUCACIÓN ESPECIAL

26 de junio de 2020
La Oficina de Programas de Educación Especial (Office of Special Education Programs,
OSEP), que pertenece a la Oficina de Educación Especial y Servicios de Rehabilitación
del Departamento de Educación de EE. UU. (Departamento), emite este documento
de Preguntas y Respuestas (Questions and Answers, Q & A) en respuesta a consultas
relacionadas con la flexibilidad en la implementación de los requisitos fiscales de la
Parte B de la Ley de Educación para Personas con Discapacidades (Individuals with
Disabilities Education Act, IDEA) en el entorno actual de la COVID-19.
Este documento de Preguntas y Respuestas no impone ningún requisito adicional más
allá de los incluidos en las leyes y regulaciones aplicables. No crea ni confiere ningún
derecho a ninguna persona. Las respuestas presentadas en este documento
constituyen, en general, una guía informal que representa la interpretación del
Departamento de los requisitos legales o reglamentarios aplicables en el contexto de
los hechos específicos presentados aquí y no son legalmente vinculantes ni establecen
una política o regla que pudiera aplicarse en todas las circunstancias.
Para revisar otros documentos de preguntas y respuestas ofrecidos por la OSEP en
relación con la COVID-19, visite https://sites.ed.gov/idea/topic-areas/#COVID-19.
Puede encontrar información adicional específica sobre la pandemia de COVID-19 en
el sitio web https://www.ed.gov/coronavirus.

Flexibilidad en los requisitos fiscales de la Parte B de la Ley IDEA
P1.

Considerando la pandemia de COVID-19, anticipamos que los ingresos del
Estado se reducirán y que puede haber recortes presupuestarios en la
educación en general y en la educación especial en particular. ¿Existe
flexibilidad para el cumplimiento de los requisitos que permiten el
mantenimiento del apoyo financiero del Estado (MFS)?

Sí. Como ya sabe, en virtud del Título 34 § 300.163(a) del CFR, un Estado no debe
reducir la cantidad de apoyo financiero estatal destinado a la educación especial y
los servicios relacionados para estudiantes con discapacidades, o que esté disponible
de otro modo debido a los costos en exceso de la educación de esos niños, por
debajo del monto de esa ayuda para el año fiscal anterior. Sin embargo, en virtud del
Título 34 § 300.163(c) del CFR, el Secretario puede anular el requisito de mantenimiento
de apoyo financiero del estado (Maintenance of State Financial Support, MFS) para un
Estado, por un año fiscal a la vez, si determina que:
400 MARYLAND AVE. S.W., WASHINGTON, DC 20202-2800
www.ed.gov
El Departamento de Educación tiene como misión promover el alto rendimiento académico y la preparación de los estudiantes para la competitividad global
al fomentar la excelencia en la educación y garantizar la igualdad de acceso.

1) Otorgar una exención sería equitativo debido a circunstancias excepcionales o
incontrolables, como un desastre natural o una disminución precipitada e
imprevista de los recursos financieros del Estado; o
2) El Estado cumple con el estándar del Título 34 § 300.164 del CFR para la
anulación del requisito de complementar, y no suplantar, los fondos recibidos
conforme a la Parte B de la Ley IDEA.
Se ha publicado información adicional sobre las exenciones de MFS en
https://www2.ed.gov/policy/speced/guid/idea/monitor/smfs-partb-waivers.html.
Además, los Estados pueden establecer el cumplimiento del requisito de MFS sobre
una base total o per cápita, y pueden cambiar entre los dos métodos, pero deben
establecer el cumplimiento aplicando el mismo método a los años de comparación
relevantes (es decir, los Estados establecen el cumplimiento en un año dado al
demostrar que:
1) el monto total en dólares fue al menos igual al monto total en dólares del año
anterior, O
2) el monto per cápita era al menos igual al monto per cápita del año anterior).
P2.

Las interrupciones en los servicios y el cierre de escuelas relacionados con la
pandemia de COVID-19 han tenido un impacto significativo en los fondos que
nuestras agencias educativas locales (LEA) han gastado en la educación de
niños con discapacidades y pueden afectar la cantidad que pueden
presupuestar para el próximo año. ¿Existe alguna flexibilidad en la forma en que
las LEA cumplen con los requisitos de mantenimiento del esfuerzo (MOE)?

Sí. Las agencias educativas locales (Local educational agencies, LEA) pueden cumplir
con los estándares de elegibilidad y cumplimiento de MOE utilizando cualquiera de los
siguientes cuatro métodos:
1) cantidad total de fondos estatales y locales;
2) fondos estatales y locales sobre una base per cápita;
3) cantidad total de fondos locales solamente; o
4) fondos locales solo sobre una base per cápita. Consulte el Título
34 § 300.203(a)(1) y (b)(2) del CFR. El método de solo fondos locales, ya sea en
forma total o per cápita, es una opción que las LEA pueden considerar usar
para cumplir con el requisito de MOE si se reducen los fondos estatales
disponibles para la educación de niños con discapacidades. 1
1

Obtenga más información sobre el MOE de las LEA en el Memorando 15-10 de la Oficina de
Programas de Educación Especial (OSEP), (Publicación de pautas sobre las regulaciones
finales de MOE de las LEA conforme a la Parte B de la Ley IDEA (27 de julio de 2015).

2

•

Según el Título 34 § 300.204 del CFR, existen cinco excepciones permitidas al
requisito de MOE para las LEA. Una LEA puede reducir el nivel de gastos para
la educación de niños con discapacidades por debajo del nivel de esos
gastos del año fiscal anterior (para el estándar de cumplimiento) y por
debajo del nivel de esos gastos del año fiscal más reciente para el cual hay
información disponible (para el estándar de elegibilidad), si la reducción es
atribuible a cualquiera de los siguientes motivos:
a) La salida voluntaria, por jubilación o de otro modo, o por justa causa, del
personal de educación especial o servicios relacionados.
b) Una disminución de la inscripción de niños con discapacidad.
c) La terminación de la obligación de la agencia, de conformidad con la
Parte B de la Ley IDEA, de proporcionar un programa de educación
especial a un niño en particular con una discapacidad que es un
programa excepcionalmente costoso, según lo determine la agencia
educativa estatal (State Educational Agency, SEA), porque el niño (1) ha
dejado la jurisdicción de la agencia; (2) ha llegado a la edad en la que
ha terminado la obligación de la agencia de proporcionar una
educación pública gratuita y apropiada al niño; o (3) el niño ya no
necesita el programa de educación especial.
d) La terminación de gastos costosos para compras a largo plazo, como la
adquisición de equipos o la construcción de instalaciones escolares.
e) La asunción del costo por parte del fondo de alto costo operado por la
SEA conforme al Título 34 § 300.704(c) del CFR.

•

Además, según el Título 34 § 300.205 del CFR, para cualquier año fiscal en el
que la asignación de la Sección 611 de la Ley IDEA de una LEA exceda la
cantidad que la LEA recibió para el año fiscal anterior, la LEA puede reducir
el nivel de gastos para la educación de niños con discapacidades que de
otro modo exige el Título 34 § 300.203(b) del CFR por no más del 50 % de la
cantidad de ese excedente. Sin embargo, la cantidad máxima de gastos
que la LEA puede reducir en virtud del Título 34 § 300.205 del CFR se ve
afectada por la cantidad de fondos gastados por la LEA para servicios
coordinados de intervención temprana en virtud del Título 34 § 300.226 del
CFR. Consulte el Título 34 §§ 300.205(d) y 300.226(a) del CFR; y el Apéndice D
del Título 34 del CFR Parte 300.

Por último, si una LEA no cumple con el estándar de cumplimiento de MOE, la SEA es
responsable en una acción de recuperación según la Sección 452 de la Ley de
Disposiciones Generales de Educación (General Education Provisions) (Título 20 1234a
del Código de EE.UU. de devolver al Departamento, utilizando fondos no federales, un

3

monto igual al monto por el cual la LEA no pudo mantener su nivel de gastos en ese
año fiscal, o el monto de la subvención secundaria en virtud de la Parte B de la Ley
IDEA en ese año fiscal, el monto que sea menor. Título 34 § 300.203(d) del CFR. En la
medida en que lo permita la ley estatal, la SEA puede solicitar el reembolso de este
monto a la LEA que no cumplió con el estándar de cumplimiento de MOE. Queda a
discreción del Estado intentar o no recuperar los fondos de la LEA.
P3.

Debido a los posibles recortes presupuestarios y cierres de escuelas durante la
pandemia de COVID-19, a nuestras LEA les preocupa no cumplir con el requisito
de costos en exceso. ¿Hay alguna flexibilidad para cumplir con este requisito en
virtud de la Ley IDEA?

No. Los costos en exceso son aquellos costos que superan el gasto promedio anual por
alumno (Annual Per Pupil Expenditure, APPE) en una LEA durante el año escolar
anterior para un estudiante de escuela primaria o secundaria, según corresponda, y
que deben calcularse de acuerdo con el Título 34 § 300.16 del CFR. Para cumplir con el
requisito de costos en exceso, una LEA debe gastar al menos el APPE en la educación
de cada estudiante con una discapacidad calculado por separado al nivel de la
escuela primaria y al nivel de la escuela secundaria antes de usar los fondos de la
Parte B de la Ley IDEA para pagar los costos en exceso de proporcionar educación
especial y servicios relacionados a estudiantes con discapacidades. Si una LEA gasta
menos fondos en la educación de todos los estudiantes (incluidos los estudiantes con
discapacidades), y luego se reduce el APPE, también se reduciría la cantidad que la
LEA debe gastar en estudiantes con discapacidades para cumplir con el requisito de
costos en exceso. Consulte también el Título 34 § 300.202(b) del CFR y el Apéndice A
del Título 34 del CFR Parte 300.

4

